DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otterbach et al. (US Patent 6,665,593; hereinafter Otterbach; correspond to DE 10111265 on IDS dated 09/12/2014) in view of Angstmann et al. (DE 102006031237 A1; hereinafter Angstmann; see machine translation), and further in view of Shinogi et al. (US Patent 6,057,585; hereinafter Shinogi).
With regards to claims 11 and 17, Otterbach teaches a multichannel sensor unit for a vehicle (col. 1, lines 7-9) and method for operating a multichannel sensor unit including at least one sensor (FIG. 1), comprising:
an interface unit (3; col. 2, lines 58-60);
at least one sensor (sensors 1 and 2) detecting at least one physical variable (“acceleration sensor” or “pressure sensor”) to provide sensor signals for each channel of the at least one sensor (FIG. 1), and outputting sensor data (“data input/output”) which represent the detected physical variable (col. 2, lines 44-57) based on the sensor signals, to a control unit (processor 5, col. 2, line 64 to col. 3, line 12);
at least one main memory (a part of memory 4 storing “preceding sensor value”, col. 3, lines 31-42) which stores the sensor data of at least two sensor channels (col. 3, lines 13-18; FIG. 1); and
at least one additional memory (a part of memory 4 storing “current sensor value”, col. 3, lines 31-42), which is separate from the at least one main memory (each memory store different values) and which is coupled between the at least one main memory and the interface unit (3; col. 3, lines 13-18, both the main memory storing the preceding sensor value and the one additional memory storing the current sensor value are coupled with the interface unit 3.  Since the data from sensors (1,2) is stored first into the main memory followed by storing into the one additional memory part, the additional memory can be considered as in between the main memory and the interface unit 3);
wherein the sensor unit (i) stores (steps 8-10 of FIG. 2) the instantaneous sensor data (current sensor value; col. 3, lines 31-33) in the at least one main memory simultaneously (col. 3, lines 19-30) in response to a trigger signal (“after they have been supplied with electrical energy via the line over which data telegrams are sent”), (ii) outputs (step 12 of FIG. 2) to the interface unit the first sensor data of a first sensor channel, which are stored in the at least one main memory (col. 3, lines 31-33), in response to a read command (col. 3, lines 40-41 and 49-58), and (iii) stores (steps 8-10 of FIG. 2) the second sensor data (preceding sensor value) in the at least one additional memory in response to a read command (col. 3, lines 31-33), and (iv) outputs (step 12 of FIG. 2) to the interface unit the second sensor data stored in the at least one additional memory in response to another read command (col. 3, lines 41-43 and 49-58) wherein contents of the at least one additional memory are synchronous with read-out first sensor data of the first sensor channel (a part of memory 4 storing “current sensor value”, col. 3, lines 31-42).
Otterbach teaches sending data to indicate a crash to trigger a restraining system (col. 3, lines 55-58).  However, Otterbach is silent regarding the at least one sensor outputting sensor data to (specifically) an airbag control unit via the interface unit, wherein the airbag control unit is separate from and external to the multichannel sensor unit.
It has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114(II).  In this particular case, the claim includes a recitation of the sensor outputting data to an intended control unit, specifically an airbag control unit.  However, the claimed apparatus does not further differentiate from the prior art apparatus in terms of structure and/or function.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to use the apparatus as taught by Otterbach, intended to be use as part of a vehicle sensor and control system (col. 1, lines 7-9), to send the data to the restraining system in the event of the crash (col. 3, lines 55-58), specifically triggering the airbag control system to protect the occupants.
Furthermore, Otterbach is silent regarding wherein sensor data of the at least one of the sensor channels are output as time-synchronous data despite time-offset asynchronous readout operations, so that values of the at least one physical variable detected at the same time may be 
wherein an existing offset is removed, via an offset unit, from the sensor signals.
Angstmann teaches a sensor unit similar to Otterbach for sensing a vehicle crash (col. 2, lines 8-12 of Otterbach and [0019] of Angstmann).  Angstmann further teaches wherein sensor data of the at least one of the sensor channels are output as time-synchronous data ([0022], “During the first period a is a synchronous pulse 20 by control unit SG to the acceleration sensors 12 to 15 transmitted. Then transfer the sensors each have their data 21 in a data packet to the interface module IFPAS.”) despite time-offset asynchronous readout operations ([0022, 0025]), so that values of the at least one physical variable detected at the same time may be output as corresponding sensor data at time-offset asynchronous readout points in time (FIG. 4, [0023-0024]), so as to permit interference suppression “or common mode rejection (CMR), the interferences being caused by electromagnetic compatibility (EMC) or operation fluctuations on the power supply lines ([0019], “That is, when the acceleration sensor by the control unit receives energy for its supply, it has sent its acceleration measurement data to the control unit after an initialization, for example. Usually be more than one acceleration sensor is used, then this data is not synchronized”), and wherein an existing offset is removed, via an offset unit (including timer; [0025]), from the sensor signals (the signals are retrieved in succession ([0023]), followed by sending the data for crash algorithm calculation ([0024])).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teaching of Angstmann of getting sensor data in a time-synchronous fashion even if the readout operations are time-offset with the sensor unit of Otterbach to address the issue of a microcontroller being overloaded with calculation and not timely picking up data ([0003]; Angstmann).

wherein the at least one multichannel sensor has a respective sensor element for each of the sensor channels for detecting the at least one physical variable,
wherein the sensor has two channels, a first sensor element detecting a first acceleration in a first spatial direction, and a second sensor element detecting a second acceleration in a second spatial direction.
Shinogi teaches an acceleration sensor (sensor device 1) to be used in a vehicle (col. 4, lines 55-64).  Shinogi further teaches the sensor (1) is a multichannel sensor (detecting different directions), wherein the sensor elements (including diffused resistors 20 and 21) detect different physical variables in multiple detection directions (col. 4, lines 13-36), 
wherein the sensor has two channels, a first sensor element (diffused resistor 20) detecting a first acceleration in a first spatial direction, and a second sensor element (diffused resistor 21) detecting a second acceleration in a second spatial direction (col. 4, lines 13-36).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform a simple substitution of the acceleration sensor of Otterbach, as modified by Angstmann, with the acceleration sensor of Shinogi to further improve the sensitivity for side collision in a vehicle, which would result in improvement in safety (col. 4, line 55 to col. 5, line 6).  Thus, the combination of Otterbach, as modified by Angstmann and Shinogi, would teach wherein the at least one multichannel sensor (1, 2; Otterbach) has a respective sensor element (each of 1 and 2 of Otterbach having 20, 21 of Shinogi) for each of the sensor channels for detecting the at least one physical variable (col. 2, lines 45-48; Otterbach).
With regards to claim 16, Otterbach, as modified by Angstmann and Shinogi, teaches (citations to Otterbach) the sensor unit as recited in claim 15, further comprising: an interface unit (interface module 3) which manages a data communication with an external control unit via an SPI bus protocol (col. 2, line 64 to col. 3, line 12).
With regards to claim 19, Otterbach, as modified by Angstmann and Shinogi, teaches (citations to Shinogi unless specified otherwise) the method as recited in claim 17, wherein the sensor unit is located in the vehicle (col. 1, lines 7-9; Otterbach), and wherein the at least one multichannel sensor detects (i) the first acceleration in the vehicle's transverse direction, and (ii) the second sensor element detects the second acceleration in the vehicle's longitudinal direction (col. 4, line 55 to col. 5, line 6).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otterbach et al. (US Patent 6,665,593; hereinafter Otterbach; correspond to DE 10111265 on IDS dated 09/12/2014) in view of Angstmann et al. (DE 102006031237 A1; hereinafter Angstmann; see machine translation) and Shinogi et al. (US Patent 6,057,585; hereinafter Shinogi) as applied to claim 19, and further in view of Mizuno et al. (JP 2000081448A; see machine translation; hereinafter Mizuno).
With regards to claim 20, Otterbach, as modified by Angstmann and Shinogi, teaches the method as recited in claim 19.  However, Otterbach, as modified by Angstmann and Shinogi, is silent regarding wherein the at least one multichannel sensor detects a third acceleration at a first angle of 45° to the vehicle's longitudinal direction, and a fourth acceleration at a second angle of -45° to the vehicle's longitudinal direction.
Mizuno teaches an acceleration sensor unit for used in a vehicle (FIG. 1).  Mizuno further teaches wherein the at least one multichannel sensor detects a third acceleration at a first angle of 45° to the vehicle's longitudinal direction, and a fourth acceleration at a second angle of -45° to the vehicle's longitudinal direction ([0009]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to arrange the sensor as taught by Mizuno to the sensor to Otterbach to further detect ([0002-0003]; Mizuno).

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otterbach et al. (US Patent 6,665,593; hereinafter Otterbach; correspond to DE 10111265 on IDS dated 09/12/2014) in view of Shinogi et al. (US Patent 6,057,585; hereinafter Shinogi), and further in view of Mizuno et al. (JP 2000081448A; see machine translation; hereinafter Mizuno).
With regards to claim 21, Otterbach teaches a method for operating a multi-channel sensor unit having at least one sensor in a vehicle (col. 1, lines 7-9), the method comprising: 
capturing at least one physical variable using the at least one sensor (1 and 2); 
outputting instantaneous sensor data to an interface unit, the instantaneous sensor data representing the captured physical variable (col. 2, lines 44-57), wherein the instantaneous sensor data are stored in at least one main storage (a part of memory 4 storing “preceding sensor value”, col. 3, lines 13-18 and 31-42; FIG. 1), which is separate from at least one additional storage (a part of memory 4 storing “current sensor value”, col. 3, lines 31-42), and are output to the interface unit in an asynchronous manner in response to corresponding read commands (col. 2, line 65 to col. 3, line 12), wherein the at least one additional storage is separate from the at least one main storage and which is coupled between the at least one main storage and the interface unit (3; col. 3, lines 13-18, both the main memory storing the preceding sensor value and the one additional memory storing the current sensor value are coupled with the interface unit 3.  Since the data from sensors (1,2) is stored first into the main memory followed by storing into the one additional memory part, the additional memory can be considered as in between the main memory and the interface unit 3); 
wherein the instantaneous sensor data (col. 3, lines 31-33) are simultaneously stored (steps 8-10; FIG. 2) in the at least one main storage (col. 3, lines 19-30), which is separate from (the main memory storing the preceding sensor value and the one additional memory storing the current sensor value), in response to a trigger signal (“after they have been supplied with electrical energy via the line over which data telegrams are sent”), wherein first sensor data from a first sensor channel which are stored in the at least one main storage, which is separate from the at least one additional storage, are asynchronously output to the interface unit in response to a read command (col. 3, lines 40-41 and 49-58), and wherein sensor data (steps 8-10, FIG. 2) from one of the sensor channels which are stored in the at least one main storage, which is separate from the at least one additional storage,  are stored in the at least one additional storage, which is separate from the at least one main storage, in response to a command (col. 3, lines 31-33), and wherein the sensor data from the one of the sensor channels stored in the at least one additional storage, which is separate from the at least one main storage, are output to the interface unit in response to at least another read command (col. 3, lines 41-43 and 49-58), wherein contents of the at least one additional storage are synchronous with read-out first sensor data of the first sensor channel (a part of memory 4 storing “current sensor value”, col. 3, lines 31-42).
However, Otterbach is silent regarding the sensor unit having at least one multi-channel sensor, wherein the sensor data are from at least two sensor channels are stored, wherein a first acceleration is captured in the vehicle transverse direction and a second acceleration is captured in a vehicle longitudinal direction.
Shinogi teaches a(n acceleration) sensor unit wherein the sensor unit (1) having at least one multi-channel sensor (20, 21), wherein the sensor data are from at least two sensor channels are stored (col. 4, lines 13-36), wherein a first acceleration is captured in the vehicle transverse direction and a second acceleration is captured in a vehicle longitudinal direction (col. 4, line 55 to col. 5, line 6).
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to perform a simple substitution of the acceleration sensor of Otterbach with the (col. 4, line 55 to col. 5, line 6). 
Furthermore, Otterbach, as modified by Shinogi, is silent regarding wherein a third acceleration is captured at a first angle of 45° with respect to the vehicle longitudinal direction and a fourth acceleration is captured at a second angle of -45° with respect to the vehicle longitudinal direction.
Mizuno teaches an acceleration sensor unit for used in a vehicle wherein the at least one sensor unit detects a third acceleration at a first angle of 45° with respect to the vehicle longitudinal direction and a fourth acceleration is captured at a second angle of -45° with respect to the vehicle longitudinal direction ([0009]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further combine the sensor as taught by Mizuno to the at least one sensor unit as taught by Otterbach to further detect acceleration, angular acceleration, and angular velocity to determine conventional crashes as well as the rolling of vehicles ([0002-0003]; Mizuno).
With regards to claim 22, Otterbach, as modified by Shinogi and Mizuno, teaches the method as recited in claim 1, wherein different or identical physical variables are captured in a common capture direction or in a plurality of capture directions using the at least one multi-channel sensor (col. 4, line 55 to col. 5, line 6 of Shinogi teaches measuring the acceleration in the transverse and longitudinal direction and [0009] of Mizuno teaches measuring in the acceleration at a first angle of 45° and -45° as suggested in the combination in claim 21).

Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive.



The Examiner respectfully disagrees with Applicant’s argument because Otterbach, as combined with Angstmann, does teach the claimed invention.  It is acknowledged that the disclosed structure of the multichannel sensor unit is different from the prior art.  However, the claim does not have limitations to distinguish the disclosed structure from those of prior art.  In this particular case, the multichannel sensor unit of the instant application may have sensor components locating near one another and thus, considered to be located “at a single place” by Applicant.  However, the sensor components 12a, 12b are separate components as shown in FIG. 1 and are not technically in a single place.  Otterbach teaches two sensors shown in the block diagram in FIG. 1 similar to FIG. 1 of the instant application.  Furthermore, because there are no limitations distinguishing the proximity of the two sensors of the instant application, Otterbach is considered to teach the claimed sensor.  

With respect to the remarks on pages 15-16, Applicant argues that Otterbach refers to a system for transmitting data between vehicular sensors and a control unit.  The sensors are peripheral sensors, which are connected to the control unit via an interface block.  The interface block includes a memory unit.  In fact, however, the sensors, the interface block and the memory do not form a multichannel sensor unit according to the presently claimed subject matter.  This is because the interface block and the memory are elements of the control unit and a control unit according to the presently claimed subject matter receives and processes signals of the multi-
The Examiner respectfully disagrees with Applicant’s argument because Otterbach, as combined with Angstmann, does teach the claimed invention.  It is acknowledged that the disclosed structure of the multichannel sensor unit is different from the prior art.  However, the claim does not have limitations to distinguish the disclosed structure from those of prior art.  In this particular case, the grouping of the particular claimed features to make up a sensor unit as considered by Applicant do not distinguish from those of Otterbach.  For example, the limitation of “the multi-channel sensor unit and the control unit must be units separated from and external to one another” is met by Otterbach because the claimed features are shown as separate components in FIG. 1.  It is acknowledged that Otterbach may have grouped the components via a housing.  However, the instant application does not differentiate how the units are separated (i.e. via housing or other structure).  Because the individual components of the claimed invention are met by the prior art, Otterbach, as combined with Angstmann is considered to teach the claimed invention.

With respect to the remarks on pages 17-18, Applicant argues that Angstmann makes no reference whatsoever to time-offsets.  In fact, it does not even mention an offset, as provided for in the context of the presently claimed subject matter.  Thus, Angstmann does not teach the claimed limitation of “an existing offset is removed, via an offset unit, from the sensor signals".
The Examiner respectfully disagrees because Angstmann does teach the claimed invention.  Specifically, the data signals from different sensors are being retrieved "in succession" (by a part of the controller), from the sensor signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853